DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 2/07/2019 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 9/08/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
on page 2, in lines 6-8, it isn’t clear why Applicant has referenced some of the statutes listed because they do not appear applicable;
on page 12, line 11, “tube that are insert into” contains a grammatical error; 
on page 12, line 20, “the option grout pipeline” contains a grammatical error;
on page 12, line 22, “the option grout pipeline” contains a grammatical error;
on page 15, line 23, “the fiction” appears to be an error in lieu of “the friction”;
on page 18, line 2, “less that” appears to be an error in lieu of “less than”;
on page 20, line 21 “On strategy” appears to be an error in lieu of “One strategy”;
on page 21, line 7, “for very” appears to be an error in lieu of “for a very.”
These objections are exemplary and the specification should be amended as appropriate to correct grammatical errors.  


Abstract
The abstract filed 11/13/2018 appears to be acceptable.

Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.

Reasons for Allowance
In claim 1, the recitation of “drilling a bore hole from an access ditch location to a terminal ditch location,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 21, the recitation of “drilling a curved bore hole from an access ditch location to a terminal ditch location,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-10 and 22-26 are allowed due to dependency.
The closest prior art is considered to be Hoffman US 20120080163 in view of Peters et al. (US 2018/0269664). Re claim 1, Hoffman (Figs. 20-21; [77-81]) teaches a method of deploying a heat exchanger pipe, the method comprising: drilling [77] a bore 
Hoffman fails to teach an access ditch location and a terminal ditch location, attaching a casing to the piloted drill head about the umbilical and deploying the casing into the bore hole from the access ditch location to the terminal ditch location, withdrawing the umbilical from within the casing deployed in the bore hole and pulling the heat exchanger pipe into the casing, and withdrawing the casing from the bore hole leaving the heat exchanger pipe in the bore hole.
	Peters teaches an access ditch location and a terminal ditch location [39], attaching a casing (14, Figs. 1, 2, 6, and 7) to the piloted drill head (12, 15, 16) about the umbilical (11) and deploying the casing (14) into the bore hole from the access ditch location to the terminal ditch location (as depicted), withdrawing the umbilical from within the casing deployed in the bore hole (11)  and pulling a line into the casing (14) [36 and 47], and withdrawing the casing (14) from the bore hole leaving the line in the bore hole [47].  Peters does not teach a heat exchanger pipe.  Additionally, Peters is directed towards installing electrical cables and lines, not a heat exchanger pipe [1-4].  Thus, Peters likely would not have been utilized by a person having ordinary skill in the art to modify Hoffman.  Even if Peters were consulted, Peters fails to provide sufficient 
	Additional prior art references have been cited but each is deficient in one or more regards.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
the objections made above to the drawings and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746        
Wednesday, June 2, 2021